Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 15/769682 response filed 12/12/2021.              
Claims 1, 4, 6-7, 16-20 are pending and have been fully considered.
Claims 9-15 are withdrawn.
Claims 16-20 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, and claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1 it is unclear from what how/ if any actual cancer determination is happening in the device. In the claim amendments dated 12/12/2021 it is claimed that the processor is configured to… “determine a presence or absence of the cancer in the subject based on the captured second image”. From this is it unclear—
With respect to Claim 4, it seems that the limitations found herein do no further limit the device claim. Nematodes, are not required in the claimed device, but only cameras and a processor programmed to analyze them. Correction is required in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1, 4, 6-7 & 16-20 are rejected under 35 U.S.C. 103(a) as being obvious over NEAGLE in US 20050051723 in view of HIROTSU in US 20170016906. 
With respect to Claims 1, 16, & 17, NEAGLE et al. teach of examination system/devices, including methods and apparatus, for automated assay of biological samples, such as live cells (abstract). The examination systems may include a sample 
HIROTSU et al.  is used to remedy this and further teach of a system and method for cancer detection, characterized in that a nematode is bred in the presence of bio-related material originating from a test subject, or a processed product of same, and cancer is detected using chemotaxis due to the nematode is used as an indicator (abstract). HIROTSU et al. teach of plotting the nematodes on a plate (paragraph 0177), and also plotting urine and nematodes on a petri dish plate (paragraphs 0178-0179), controlling the temperature(paragraphs 0118, 0179), and getting pictures of them before and after migration(paragraph 0161 & 0186 &0136). Further, HIROSTSU et al. teach of detecting movement of the nematodes in real time in a predetermined area and measuring the distance they move (paragraph 0161, 0167, 0169), and of dividing the sampling petri dish into areas and observing migration of nematodes from these areas (paragraph 0115-0123), and of detecting fluorescence of the nematodes, which can be considered luminescence(paragraph 0058, 0101, & 0167-0169).  More specifically, HIROTSU et al. teach of a chemotaxis index of using and automated method to calculate it (meaning there is a unit to calculate this) or in the alternative, that it can be 
With respect to Claims 4, HIROTSU et al. teach of plotting the nematodes on a plate (paragraph 0177), dividing the sampling petri dish into areas and observing migration of nematodes from these areas (paragraph 0115-0123).and also plotting urine and nematodes on a petri dish plate (paragraphs 0178-0179). Further, HIROSTSU et al. teach of detecting movement of the nematodes in real time in a predetermined area (paragraph 0161), and of dividing the sampling petri dish into areas and observing migration of nematodes from these areas (paragraph 0115-0123), and of detecting fluorescence of the nematodes, which can be considered luminescence (paragraph 0058, 0101, & 0167-0169). NEAGLE et al. teach of using an automated system with a quality control which would be capable in combination with HIROTSU of performing the claim functions (NEAGLE, paragraph 0118) and also of measuring reflectance, and 
With respect to Claims 6-7, NEAGLE et al. teach of using an automated system with a quality control which would be capable in combination with HIROTSU of performing the claim functions (NEAGLE, paragraph 0118) and also of measuring reflectance, and luminescence (paragraph 0040), and NEAGLE also teach of plotting the results (paragraph 0114).  
With respect to Claim 19, HIROTSU et al. teach of the nematode reaction-testing means 112 is a means for selecting a calculation formula for detecting or identifying cancer (e.g., chemotaxis index) from the test condition-determining means 111 or the database 120, and calculating the reaction of nematodes according to each calculation formula. By this means, the measurement of the number of nematodes in a predetermined area, the measurement of the total distance in which a single nematode has moved, detection of the fluorescence intensity emitted by a single nematode, etc. are carried out, and the behavior of a nematode(s) reacting to a test sample is recorded. For example, focusing on a single nematode, the distance obtained when the nematode has been attracted to a sample and has moved thereto is measured, and then, the moving distances of individual nematodes are added up to obtain a sum. Alternatively, when fluorescent protein genes have been introduced into nematodes, the fluorescent intensity of the nematodes that have reacted to a sample is measured. In this case as well, the fluorescence intensity of a single nematode may be measured, and then, the sum of nematodes may be then obtained. It may also be possible to measure 
With respect to Claim 16, HIROTSU et al. teach of the nematodes are bred (allowed to swim) for a predetermined period of time (approximately 1 hour). Room temperature: is set at 23.degree. C..+-.1.degree. C.(paragraph 0118).
With respect to Claim 17, HIROTSU et al. teach of the temperature of the nematodes being preferably at 20 degrees Celcius(paragraph 0114).
With respect to Claim 18 & 20, NEAGLE et al. teach of making time-lapse images and utilizing appropriate software for this (paragraph 0066 & 0117)(Also see rejection for claim 19).
Response to Arguments
Applicant's arguments filed 12/12/2021 have been fully considered but they are not persuasive. 
With respect to the prior art, it is not found through the examiners search of a device programmed to determine whether nematode quality by temperature and mobility of the nematodes, and then make a cancer diagnostic determination based on information including this. However, there is still a clarity issue with the claims as shown above in the 112 rejection, and the art rejection is maintained until this is cleared up.
If applicant can file through AFCP 2.0 to correct the 112 issues, while also canceling the pending withdrawn claims, this would be helpful in clearing these issues fast.
All claims remain rejected at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexandre, Lyle can be reached on 571-272-1253.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797